 1
 2
 3
                                                                                  FILED IN THE
 4                                                                            U.S. DISTRICT COURT
                                                                        EASTERN DISTRICT OF WASHINGTON
 5                        UNITED STATES DISTRICT COURT
 6                       EASTERN DISTRICT OF WASHINGTON                  Apr 01, 2019
                                                                             SEAN F. MCAVOY, CLERK

 7
     MELLISA L.,                                     No. 1:18-CV-3131-JTR
 8
 9                        v.                         ORDER GRANTING STIPULATED
10                                                   MOTION FOR REMAND
     COMMISSIONER OF SOCIAL                          PURSUANT TO SENTENCE FOUR
11   SECURITY,                                       OF 42 U.S.C. § 405(g)
12                 Defendant.
13
14         BEFORE THE COURT is the parties’ stipulated motion to remand the
15   above-captioned matter to the Commissioner for additional administrative
16   proceedings pursuant to sentence four of 42 U.S.C. § 405(g). ECF No. 19.
17   Attorney D. James Tree represents the claimant; Special Assistant United States
18   Attorney Leisa A. Wolf represents Defendant. The parties have consented to
19   proceed before a magistrate judge. ECF No.6. After considering the file and
20   proposed order, IT IS ORDERED:
21         1.     The parties’ Stipulated Motion for Remand, ECF No. 19, is
22   GRANTED. The above-captioned case is REVERSED and REMANDED to the
23   Commissioner of Social Security for further administrative proceedings pursuant to
24   sentence four of 42 U.S.C. § 405(g).
25         On remand, the administrative law judge (ALJ) will hold a de novo hearing,
26   update the medical records, and issue a new decision. The ALJ shall: (1)
27   reevaluate the medical opinion evidence; (2) reevaluate Plaintiff’s impairments at
28   step two; (3) obtain expert medical testimony, if available, to reconsider Plaintiff’s

     ORDER GRANTING STIPULATED MOTION FOR REMAND - 1
 1   impairments at step three; (4) reevaluate Plaintiff’s residual functional capacity;
 2   and (5) if warranted, obtain supplemental vocational expert evidence to clarify the
 3   effects of the assessed limitations on Plaintiff’s ability to perform other work in the
 4   national economy. Plaintiff may present additional testimony and submit
 5   additional evidence.
 6         2.     Judgment shall be entered for PLAINTIFF.
 7         3.     Plaintiff’s Motion for Summary Judgment, ECF No. 12, is
 8   STRICKEN AS MOOT.
 9         4.     An application for attorney fees and costs may be filed by separate
10   motion.
11         The District Court Executive is directed to enter this Order, forward copies
12   to counsel, and CLOSE THE FILE.
13         DATED April 1, 2019.
14
15                                _____________________________________
                                            JOHN T. RODGERS
16                                 UNITED STATES MAGISTRATE JUDGE
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER GRANTING STIPULATED MOTION FOR REMAND - 2
